Exhibit 1 JOINT FILING AGREEMENT This JOINT FILING AGREEMENT, dated as of November 23, 2009, is entered into by and among Drawbridge DSO Securities LLC, Drawbridge OSO Securities, Drawbridge Special Opportunities Fund LP, Drawbridge Special Opportunities Fund Ltd., Drawbridge Special Opportunities Intermediate Fund L.P., Drawbridge Special Opportunities GP LLC, Drawbridge Special Opportunities Offshore GP LLC, Drawbridge Special Opportunities Offshore Fund Ltd., Drawbridge Special Opportunities Advisors LLC, Fortress Principal Investment Holdings IV LLC, FIG LLC, Fortress Operating Entity I LP, FIG Corp. and Fortress Investment Group LLC (collectively referred to herein as the “Parties” and each individually as a “Party”). Pursuant to Rule 13d-1(k)(1)(iii) promulgated under the Securities Exchange Act of 1934, as amended, the Parties hereby acknowledge and agree that Schedule 13G is filed on behalf of each such Party and that all subsequent amendments to the Statement on Schedule 13G shall be filed on behalf of each of the Parties without the necessity of executing or filing additional joint filing agreements.The Parties hereby acknowledge that each Party shall be responsible for timely filing of such amendments, and for the completeness and accuracy of the information concerning such Party contained therein, but shall not be responsible for the completeness and accuracy of the information concerning any other Party, except to the extent that such Party knows or has reason to believe that such information is inaccurate. [ Signature page follows ] IN WITNESS WHEREOF, the Parties hereto have executed this Joint Filing Agreement as of the day and year first above written. DRAWBRIDGE DSO SECURITIES LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory DRAWBRIDGE OSO SECURITIES LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP By: DRAWBRIDGE SPECIAL OPPORTUNITIES GP LLC its general partner By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LTD. By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory DRAWBRIDGE SPECIAL OPPORTUNITIES INTERMEDIATE FUND L.P. By: DRAWBRIDGE SPECIAL OPPORTUNITIES OFFSHORE GP LLC its general partner By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory DRAWBRIDGE SPECIAL OPPORTUNITIES GP LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory DRAWBRIDGE SPECIAL OPPORTUNITIES OFFSHORE GP LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory DRAWBRIDGE SPECIAL OPPORTUNITIES OFFSHORE FUND LTD. By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory DRAWBRIDGE SPECIAL OPPORTUNITIES ADVISORS LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory FORTRESS PRINCIPAL INVESTMENT HOLDINGS IV LLC By: /s/ David N. Brooks Name: David N. Brooks Title: General Counsel FIG LLC By: /s/ David N. Brooks Name: David N. Brooks Title: General Counsel and VP FORTRESS OPERATING ENTITY I LP By: FIG CORP. its general partner By: /s/ David N. Brooks Name: David N. Brooks Title: Secretary, VP and General Counsel FIG CORP. By: /s/ David N. Brooks Name: David N. Brooks Title: Secretary, VP and General Counsel FORTRESS INVESTMENT GROUP LLC By: /s/ David N. Brooks Name: David N. Brooks Title: Secretary, VP and General Counsel
